Citation Nr: 0211503	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral shoulder disorder, to include rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
March 1945, from March 1947 to June 1949, and from June 1950 
to October 1952.  


The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a bilateral shoulder disorder and rheumatoid 
arthritis of the shoulders.  

In December 2000 the Board of Veterans' Appeals (Board) 
determined that new and material evidence to reopened the 
claims of entitlement to service connection for a bilateral 
shoulder disorder and rheumatoid arthritis of the shoulders 
had been submitted.  In the same decision the Board remanded 
the issues of entitlement to service connection for a 
bilateral shoulder condition and rheumatoid arthritis of the 
shoulders for further development and adjudicative action.  

In May 2002 the RO denied entitlement to service connection 
for a bilateral shoulder disorder to include rheumatoid 
arthritis of the shoulders.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired bilateral shoulder disorder to include 
rheumatoid arthritis of the shoulders was not reported in 
active service, disabling to a compensable degree during the 
first post service year, or for many years thereafter.

2.  The probative, competent evidence of record does not show 
that a chronic acquired bilateral shoulder disorder to 
include rheumatoid arthritis is linked to active service on 
any basis.


CONCLUSION OF LAW

A chronic acquired bilateral shoulder disorder to include 
rheumatoid arthritis was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
rheumatoid arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record indicates that the veteran's service medical 
records relating to his period of active service may have 
been destroyed during a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri in 1973.  The 
Board is cognizant that because the veteran's service medical 
records are presumed to have been destroyed, VA's obligation 
to consider the benefit of the reasonable doubt rule is 
heightened.  

The RO noted that the veteran alleged that he had sustained a 
shoulder injury in 1951.  It also observed that he reported 
having treatment for his shoulder beginning in 1954.  The RO 
also observed that the service medical records could not be 
located and that he had not furnished any available service 
medical records.  The RO further noted that he had been 
hospitalized in June 1986 for treatment of arthritis, which 
had begun in 1973.

A VA hospital report dated in June 1986 shows that the 
veteran underwent a left total shoulder replacement.  A VA 
clinical record dated in June 1987 shows that he was under 
observation and management for rheumatoid arthritis.

In October 1988 the RO requested that the veteran provide the 
date of his injury, the name of his ship, his unit number, 
and the hospital where he received treatment.  In October 
1988 he responded that he did not have the requested 
information.  

The veteran provided a generalized statement of how he had 
sustained his injuries and indicated that the hospital where 
he received treatment was located near Tokyo.

In January 1989 the RO sent a NA Form 13055 Form along with a 
request to the NPRC to search additional records.  Late that 
month, NPRC responded that a search of SGO records had 
yielded negative results.  

In January 1990, the RO informed the veteran that the service 
department had made a search of the discovered Army medical 
records and that no additional records had been found 
relating to his claim. 

A VA hospital report dated in March 1991 shows that the 
veteran underwent a total shoulder revision.  

VA clinical records dated from December 1985 to January 2001 
show that the veteran was seen in the rheumatology clinic for 
follow-up and complaints of bilateral shoulder pain.  

Private medical records dated from June 1999 to February 2001 
show that veteran was seen with follow-up of his rheumatoid 
arthritis.  In August 2000 he was seen for intractable left 
shoulder pain exacerbated by activities.  

The veteran submitted several lay statements from friends and 
family that attested to their knowledge of his 
hospitalization due to an incident aboard a ship.  

The veteran was accorded a VA joints examination in January 
2002.  He reported that in 1952 he had fallen when he was 
aboard a ship in Tokyo, Japan.  He fell forward when he was 
descending a ladder and he injured both shoulders having 
dislocations.  Since the injury he had had the progression of 
pain.  The diagnoses were rheumatoid arthritis with 
involvement of peripheral joints including bilateral shoulder 
and status post bilateral shoulder arthroplasty.  




The examiner opined that the current condition of the 
shoulder disorder was not likely related to the incident of 
service origin.  According to the information that the 
veteran provided, his rheumatoid arthritis developed years 
later after the incident and he didn't present any symptoms 
during service.  Additionally, the examiner recorded it was 
well known that rheumatoid arthritis could affect peripheral 
joints leading to degenerative joint disease and changes in 
the bones requiring arthroplasty.  

The examiner reviewed the medical records from the time prior 
to surgery and the impression was active rheumatoid arthritis 
affecting both shoulders.  He again stated that he did not 
believe that the incident in service was an important factor 
to develop the damage in the bones of both shoulders.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claims via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claims.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of a contemporaneous medical examination 
to ascertain the etiology, nature, and extent of severity of 
any chronic acquired bilateral shoulder disorder which may be 
present to include rheumatoid arthritis.  
Accordingly, there is no need for further examination as the 
most recent examination of record was conducted in January 
2002 addressing the issue at hand.

Multiple requests have been made to the NPRC for the 
veteran's service medical records.  He was provided with 
notice of these requests in March 1993 when the RO sent him a 
NA Form 13055, which advised him that his medical records 
might have been destroyed.  This form was also supplied in 
order to help locate the service medical or alternative 
records.

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claims.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  Moreover, the Board's December 2000 
remand provided notice to the veteran of the change in law.  
Id. 

Finally, there is ample medical evidence of record for a 
determination to be made with respect to the service 
connection claim.  There is a contemporaneous VA examination 
of record, which specifically address the etiology of the 
veteran's disabilities at issue.  A VA medical specialist has 
specifically addressed the questions posed by the Board's 
August 2001 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

The Board wishes to make it clear that it understands that 
the CAVC has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection a chronic 
acquired bilateral shoulder disorder to include rheumatoid 
arthritis.  

The record shows that the veteran has been diagnosed with 
rheumatoid arthritis with involvement of peripheral joints 
including both shoulders.  However, he has failed to provide 
medical evidence of a nexus between current should disability 
and his military service, including his reported inservice 
injury.  



There are no documented medical opinions or other competent 
evidence of record linking any chronic acquired shoulder 
disorder to include rheumatoid arthritis to service on any 
basis.  Hickson, supra.

In this regard, the rheumatoid arthritis of the shoulders was 
not first documented until 1973, approximately 21 years after 
his discharge from service.  Thus, there is no evidence that 
any chronic disease (arthritis) was shown in service or 
during an applicable presumption period.  38 C.F.R. § 
3.309(a). 

The Board has considered the available VA and private medical 
records.  Unfortunately, there is no competent medical 
evidence of record that the veteran currently has a chronic 
acquired disorder of either shoulder to include rheumatoid 
arthritis that is linked with anything of service origin.  
Any statements of such by the veteran are contradicted by the 
evidence of record.  

In this regard, the January 2002 examiner opined that the 
veteran's current condition was not related to the reported 
incident in service.  He further stated that the reported 
incident in service was not an important factor precedent to 
the development of damage in the bones of the shoulders.  
There is no attribution made by a competent medical authority 
that any current bilateral shoulder disorder to include 
rheumatoid arthritis was the result of service.

Additionally, the Board notes that there is no competent 
medical evidence that any chronic disorder of the shoulders 
developed coincident with active service, and as noted above, 
that any current shoulder disorder has been linked to service 
on the basis of such evidence, regardless of any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).


The evidentiary record contains several lay opinions, from 
the veteran, his friends, and his family, regarding 
hospitalization due to an incident aboard a ship.  These 
statements cannot constitute competent medical evidence since 
lay witnesses cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record shows the veteran did not have a chronic acquired 
disorder of either shoulder to include rheumatoid arthritis 
until many years following his separation from service, and 
there has been no link provided by a competent authority 
relating any such current disorder to service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
bilateral shoulder disorder to include rheumatoid arthritis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
bilateral shoulder disorder to include rheumatoid arthritis 
is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

